DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 09/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 12/15/2020.  These drawings are reviewed and accepted by the examiner.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   

Regarding the independent claims 1, 7, and 13, Xiang et al. (IDS: US 20180293982 A1) teaches:
“determining, by an assistant extension device, that an activation action has occurred, wherein the assistant extension device does not have an Internet connection and is not able to communicate with a digital assistant system” (par. 0048-0049; ‘A method for the working of a voice assistant extension device is also provided, referring to FIG. 4, the method comprising steps of sending a voice instruction: [0049] Step 11: capturing sound information;’; par. 0055; ‘In a specific embodiment, the user makes a call via iPhone using the extension device. The user gives a voice command “hi siri, call xxx”.’)
“generating, by one or more microphones of the assistant extension device, audio data capturing a spoken utterance detected by the assistant extension device after the activation action occurred” (par. 0055; ‘In a specific embodiment, the user makes a call via iPhone using the extension device. The user gives a voice command “hi siri, call xxx”.’);
“transmitting, by the assistant extension device and via a wireless Bluetooth link between the assistant extension device and an external smartphone, a representation of the audio data to the external smartphone, wherein transmitting the representation of the audio data is in response to the audio data being captured after the activation action occurred, and wherein the external smartphone has an Internet connection and is able to communicate, via the Internet connection, with the digital assistant system” (par. 0055; ‘Because of the microphone array, the voice can be accurately recognized and then transmitted to the iPhone, and the voice assistant siri on the mobile phone can get through to xxx.’).
However, Xiang does not expressly teach:
“receiving, by the assistant extension device and via the wireless Bluetooth link between the assistant extension device and the external smartphone, a command from the external smartphone that causes the assistant extension device to output, for playback by one or more external speakers connected to the assistant extension device, and via a hardwired removable connector of the assistant extension device or a wireless Bluetooth link between the assistant extension device and the one or more external speakers, additional audio data representing a response to the spoken utterance”; and
“in response to receiving the command from the external smartphone
“outputting, by the assistant extension device and via the hardwired removable connector or the wireless Bluetooth link between the assistant extension device and the one or more external speakers, the additional audio data representing the response to the spoken utterance.”
While there are prior art that teach outputting audio to external speakers, the Examiner deems the prior art of record, whether taken alone or in combination, fail to teach, inter alia, “receiving, by the assistant extension device and via the wireless Bluetooth link between the assistant extension device and the external smartphone, a command from the external smartphone that causes the assistant extension device to output, for playback by one or more external speakers connected to the assistant extension device, and via a hardwired removable connector of the assistant extension device or a wireless Bluetooth link between the assistant extension device and the one or more external speakers, additional audio data representing a response to the spoken utterance” in combination with the other claimed features.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11005993 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. second external speaker (see claim 1 of US Patent) and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658